Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-2-21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-02-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: 
-Claims 1-18 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Regarding Claim 1. 
A method for wireless communications, by a user equipment (UE), comprising: 
receiving radio resource control (RRC) signaling configuring the UE with a first transmission time interval (TTI) length; 
receiving first downlink control information (DCI) configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
receiving RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
receiving second DCI configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
communicating based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 8.
A method for wireless communications comprising: 
transmitting radio resource control (RRC) signaling configuring a user equipment (UE) with a first transmission time interval (TTI) length; 

transmitting RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
transmitting second DCI to the UE configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
communicating with the UE based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 17. 
An apparatus for wireless communications comprising: 
means for receiving radio resource control (RRC) signaling configuring the apparatus with a first transmission time interval (TTI) length; 
means for receiving first downlink control information (DCI) configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
means for receiving RRC signaling configuring the apparatus with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
means for receiving second DCI configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
means for communicating based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.

Regarding Claim 18.
An apparatus for wireless communications comprising: 
means for transmitting radio resource control (RRC) signaling configuring a user equipment (UE) with a first transmission time interval (TTI) length; 
means for transmitting first downlink control information (DCI) to the UE configuring, with a first resource granularity, a first set of resource blocks (RBs) for communicating using the first TTI length; 
means for transmitting RRC signaling configuring the UE with a second TTI length, at least one of the first or second TTI length being shorter than one subframe; 
means for transmitting second DCI to the UE configuring, with a second resource granularity different than the first resource granularity, a second set of RBs for communicating using the second TTI length; and 
means for communicating with the UE based on at least one of the first TTI length and the first set of RBs or the second TTI length and the second set of RBs, wherein the first TTI length is configured for communications on a first component carrier (CC) and the second TTI length is configured for communications on a second CC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2014/0314007 A1, same assignee/inventors) discloses physical downlink shared channel (PDSCH) transmission schemes with compact downlink control information (DCI) format in new carrier type (NCT) in long term evolution (LTE).  {Claims 1-30}.
	Zhang (US 10,993,224 B1) discloses a  method and device for transmitting information are provided, where the method includes that: according to a predetermined mode and/or eNB configuration mode, at least one of the following is determined: a Precoding Resource Block Group ( PRG), a reference signal, and a frequency-domain resource allocation granularity; and information is transmitted in a Transmission Time Interval (TTI) {Figs.1-11}.
	Sahlin (US 2018/0115984 A1) discloses a method performed by a network node of a wireless communication network for scheduling a wireless device in uplink. An uplink signal structure is configured to be used by the wireless device and the network node, wherein the uplink signal structure defines transmission subframes divided into symbol periods. The network node applies a short Transmission Time Interval, sTTI, scheduling interval, wherein each sTTI is shorter in time than a subframe and each sTTI comprises at least one symbol period. The method comprises: transmitting a control information message to the wireless device for a sTTI scheduling interval, the control information message comprising uplink scheduling information assigned to the wireless device, the uplink scheduling information indicating a position and a length for at least one of a reference signal and data in the uplink sTTI {Fig.2}.
	Ji (US 2015/0085797 A1, same assignee) discloses uplink waveforms for operating long term evolution (LTE) in an unlicensed band (i.e., long term evolution-unlicensed (LTE-U) communication). Carrier aggregation (CA) and standalone (SA) are disclosed. LTE on the licensed channel may provide both control and data, LTE on the unlicensed channel may provide data. Managing variable transmission time interval (TTI) continuous transmission is disclosed for transmission over multiple subframes of an unlicensed carrier in LTE-U. Listen-before-talk (LBT) requirements of unlicensed carriers provide for additional channel occupancy constraints when scheduling resources for multiple UEs for variable TTI continuous uplink transmissions over multiple subframes. A joint control channel is disclosed that provides control information for all of the potentially available subframes to be scheduled for the uplink 

	Sebire (US 10,904,903 B2) discloses a method, including determining, by a user equipment, whether the user equipment is scheduled in one or more time frequency resources of a first transmission time interval or in one or more time frequency resources of a second transmission time interval, where the second transmission time interval is shorter than the first transmission time interval; and based on the determining, adjusting the monitoring of scheduling opportunities within a duration of the first transmission time interval {Figs.1-10}.
	Bagheri (US 2018/0098235 A1) discloses a configuration that configures a plurality of control decoding candidates can be received. A first set of the plurality of control decoding candidates associated with a first set of aggregation levels in a first transmit time interval of a subframe can be monitored. A second set of the plurality of control decoding candidates associated with a second set of aggregation levels in a second transmit time interval of the subframe can be monitored. The first of the plurality of control decoding candidates and the second set of the plurality of control decoding candidates can be different at least in one control decoding candidate. The first set of aggregation levels can be different than the second set of aggregation levels {Fig.4}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/
Primary Examiner, Art Unit 2464